DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment and Claim Status
The instant Office action is responsive to the response received November 30, 2021  (the “Response”).  In response to the Response, the previous rejection of claims 1–6, 8–11, and 13–16 under 35 U.S.C. § 103
is WITHDRAWN.
Claims 1–6, 8–11, and 13–16 are currently pending.  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon rejected base claim 8 and intervening claim 9, but would be allowable if rewritten to include all of the limitations of base claim 8 and intervening claim 9.  See MPEP §§ 608.01(n), 707.07(j).

Claim Rejections – 35 U.S.C. § 103
Mallory, Barber, and Speiser
Applicants’ arguments with respect to the rejection of claims 1–6, 8–11, and 13–16 under 35 U.S.C. § 103 as being obvious over Mallory et al. (US 2013/0204692 A1; published Aug. 8, 2013) in view of Barber (US 2013/0324228 A1; published Dec. 5, 2013), and in further view of Speiser et al. (US 2007/0244585 A1; published Oct. 18, 2007) (see Response 6–8) have been considered but are now moot.

Claims 1–6, 8, 9, 11, and 13–16 are rejected under 35 U.S.C. § 103 as being obvious over Mallory in view of Damaghi (US 8,738,427 B2; filed Sept. 15, 2003), in further view of Waller (US 9,967,623 B2; PCT filed June 18, 2014), and in further view of Farnham et al. (US 7,614,955 B2; filed Mar. 1, 2004).
Regarding claim 1, while Mallory teaches a computer-implemented method of determining a group of user devices (fig. 1, items 112–118; ¶¶ 11–18) suitable for contributing user content (“upload an artistic performance piece associated with the user, such as a music or a video clip, via a computer network to an online performance venue for audition, viewing, ranking, competition, and other actions by other participants and commercial entities” at ¶ 9; “a music file created by the user of his own musical performance” at ¶ 53) to an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80), the method comprising: 
a set of requirements (“entry requirements” at ¶ 55; “a music file may have to be shorter than five minutes when played, or the size of the music file may be limited to 2.5 MB” at ¶ 54; “play-length of the file is longer than a prescribed amount of time” and “a minimum quality requirement or other criteria such as genre for a particular contest” at ¶ 55), 
a first plurality of user devices (fig. 1, items 112–118), 
each user device (fig. 1, items 112–118) among the first plurality of user devices having a set of capabilities (the capability to produce an “artistic performance piece” at ¶ 9; “receiving and sending a message over a network, such as wireless network 110, or the like” at ¶ 12; “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53), the set of requirements relating to 
transmitting an invitation (fig. 5; “artistic audition webpage” at ¶ 52) to a second plurality of user devices (those fig. 1, items 112–118 that register at fig. 3, profile build at fig. 4, and reach the artistic audition webpage fig. 5; ¶ 53), the invitation being configured to cause a user device (among fig. 1, items 112–118) to produce a conditional response (“the user may upload a music file created by the user of his own musical performance” at ¶ 53; fig. 5, item 504) if the set of capabilities of the user device matches the set of requirements, and 
identifying, by the processor, an identified group of user devices (“after the user has registered and completed his profile, the user may proceed to submit his audition material in phase III of the process” at ¶ 53) among the second plurality of user devices from which a conditional response was received,
receiving user content (fig. 5, item 504; “the user may upload a music file created by the user of his own musical performance via the file upload button 504” at ¶ 53) from the identified group of user devices, and
broadcasting the interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80; “the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55; ¶¶ 56–57) comprising at least part of the received user content (“if the content of the file does not meet a minimum quality requirement or other criteria such as genre for a particular contest, the submission may be disqualified and not posted” at ¶ 55) from multiple user devices (“the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55; ¶¶ 56–57) of the identified group of user devices (“after the user has registered and 
Mallory does not teach, in italics, (A) broadcasting in metadata with the interactive media broadcast the set of requirements to a first plurality of user devices; (B) broadcasting in metadata the invitation; and (C) the set of requirements relating to connection characteristics.
(A), (B)
Damaghi teaches broadcasting in data with an interactive media broadcast (“radio broadcast program” at Abstract; “The program in FIG. 3” at 5:15 and “the program of FIG. 2” at 5:17; “radio and television broadcasts of material” at 5:36–37) a set of requirements (“contest requirement” and “procedures of the contest” at Abstract; “broadcast to the listeners clues to which they must respond to win awards or to qualify to participate in a further phase of the contest” at 3:57–59; “CLUE A” and “CLUE B” at figs. 2, 3; “Still further variables, of course, are the rules and nature of the games or contests and the rewards” at 5:33–34) to a first plurality of user devices (“radio and television broadcasts” at 5:36–37 at least suggests radios and televisions); and
broadcasting in data an invitation (“The program begins with the introduction including comments by the announcer of the game or contest incorporated into the broadcast” at 4:63–65).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Mallory’s set of requirements to the first plurality of user devices and Mallory’s invitation to be broadcasted as taught by Damaghi “to enhance the effectiveness of said commercials by conducting a contest or game in conjunction with and during the radio broadcast, where the contest induces listeners to be more attentive to the commercials than they might otherwise be.”  Damaghi 3:52–56.

It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Mallory/Damaghi combination’s broadcasted set of requirements and broadcasted invitation to be broadcasted in metadata as taught by Waller to attach more information to the interactive media broadcast, thereby providing users a greater variety of information about the interactive media broadcast.
(C)
Farnham teaches a set of requirements relating to connection characteristics (“the host game of the matchmaking system also may require that the guest profile match . . . a technical capability parameter” at 11:13–16; “Technical capability parameter--an identifier representative of the technical characteristics of the electronic equipment associated with the player.  Technical capability parameters include network connection speed and operation speed of the player’s computer.” at 4:25–29).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Mallory/Damaghi/Waller combination’s set of requirements to be related to connection characteristics as taught by Farnham “for 
matching suitable users in an interactive online environment by matching users 
based upon parameters of a user.”  Farnham 1:10–12.
claim 2, Mallory teaches selecting a selected group of user devices (“weekly and/or monthly winners may be announced” at ¶ 62; “contest winners within each performance or musical category” at ¶ 92) from the identified group of user devices (“the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55). 
Regarding claim 3, Mallory teaches wherein the selected group of user devices includes all user devices (Mallory at least suggests the instance that all of those that submitted a file at fig. 5 are the winners at ¶¶ 62, 921) from which a conditional response was received. 
Regarding claim 4, while the Mallory/Damaghi/Waller/Farnham combination teaches wherein transmitting the set of requirements and transmitting the invitation is carried out in multiple transmissions, the Mallory/Damaghi/Waller/Farnham combination does not teach a single transmission. 
Mallory teaches a single transmission (e.g., “FIG. 3 shows an example artistic audition webpage configured for user registration” at ¶ 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Mallory/Damaghi/Waller/Farnham combination’s transmitting of the set of requirements and the transmitting the invitation to be a single transmission as taught by Mallory to reduce needed processing power.  Moreover, the court in In re Larson, 340 F.2d 965 (CCPA 1965) held “that the use of a one piece construction instead of the structure Larson, 340 F.2d at 968; see also MPEP 2144.04 (citing Larson).
Regarding claim 5, Mallory teaches wherein the requirements relate to at 
least one of: user device characteristics, sensory data, user environment, media capture conditions (“a music file may have to be shorter than five minutes when played, or the size of the music file may be limited to 2.5 MB” at ¶ 54; “play-length of the file is longer than a prescribed amount of time” and “a minimum quality requirement or other criteria such as genre for a particular contest” at ¶ 55), and user personal data. 
Regarding claim 6, Mallory teaches establishing a connection (fig. 1, items 106, 108; ¶ 16) with each user device of the identified group of user devices to receive the user content. 
Regarding claim 8, while Mallory teaches a computer-implemented method for a user device (fig. 1, items 112–118; ¶¶ 11–18) to contribute user content (“upload an artistic performance piece associated with the user, such as a music or a video clip, via a computer network to an online performance venue for audition, viewing, ranking, competition, and other actions by other participants and commercial entities” at ¶ 9; “a music file created by the user of his own musical performance” at ¶ 53) to an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80), the method comprising: 
a set of requirements (“entry requirements” at ¶ 55; “a music file may have to be shorter than five minutes when played, or the size of the music file may be limited to 2.5 MB” at ¶ 54; “play-length of the file is longer than a prescribed amount of time” and “a minimum quality requirement or other criteria such as genre for a particular contest” at ¶ 55) relating to using at least part of the user 
receiving an invitation (fig. 5; “artistic audition webpage” at ¶ 52) configured to cause the user device to produce a response (“the user may upload a music file created by the user of his own musical performance” at ¶ 53; fig. 5, item 504) if the set of requirements matches the set of capabilities, 
comparing (“the contents of the submission may be previewed by a site manager or editor to verify conformance with entry requirements” at ¶ 55), by a processor of the user device, the set of requirements with a set of capabilities (the capability to produce an “artistic performance piece” at ¶ 9; “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) stored in the user device, and  
transmitting (“being posted” at ¶ 55; “the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55) the response if the set of requirements matches the set of capabilities, and
transmitting (“the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55) the user content,
Mallory does not teach, in italics, (A) receiving in metadata with the interactive media broadcast the set of requirements; (B) receiving broadcast metadata comprising the invitation; and (C) the set of requirements relating to connection characteristics.
(A), (B)
Damaghi teaches receiving in data with an interactive media broadcast (“radio broadcast program” at Abstract; “The program in FIG. 3” at 5:15 and “the 
receiving broadcast data comprising an invitation (“The program begins with the introduction including comments by the announcer of the game or contest incorporated into the broadcast” at 4:63–65).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Mallory’s set of requirements to the first plurality of user devices and Mallory’s invitation to be broadcast data as taught by Damaghi “to enhance the effectiveness of said commercials by conducting a contest or game in conjunction with and during the radio broadcast, where the contest induces listeners to be more attentive to the commercials than they might otherwise be.”  Damaghi 3:52–56.
Waller teaches receiving broadcast metadata information (“identify an address of the service location server from metadata received through the broadcast stream” at 3:65–67; “identifying an address of the service location server from metadata received through the broadcast stream” at 6:43–45; “the service location information could be included as metadata in the broadcast stream” at 9:53–55; “service location information can be provided through the broadcast stream as metadata” at 11:6–7).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Mallory/Damaghi combination’s received set of 
(C)
Farnham teaches a set of requirements relating to connection characteristics (“the host game of the matchmaking system also may require that the guest profile match . . . a technical capability parameter” at 11:13–16; “Technical capability parameter--an identifier representative of the technical characteristics of the electronic equipment associated with the player.  Technical capability parameters include network connection speed and operation speed of the player’s computer.” at 4:25–29).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Mallory/Damaghi/Waller combination’s set of requirements to be related to connection characteristics as taught by Farnham “for 
matching suitable users in an interactive online environment by matching users 
based upon parameters of a user.”  Farnham 1:10–12.
Regarding claim 9, Mallory teaches wherein the set of capabilities (the capability to produce an “artistic performance piece” at ¶ 9; “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) includes auxiliary capabilities (Mallory at least suggests all items 112–118 are capable of producing an “artistic performance piece” at ¶ 9, and possess “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) of an auxiliary 
Regarding claim 11, Mallory teaches including at least one capability (“a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) of the set of capabilities in the conditional response. 
Regarding claim 13, Mallory teaches requesting user input (at figs. 3–4), and preferably also receiving user input (at figs. 3–4; ¶¶ 43–51), and more preferably including user input in the conditional response (“the user may upload a music file created by the user of his own musical performance” at ¶ 53; fig. 5, item 504). 
Regarding claim 14, Mallory teaches a software program product (fig. 1, items 102, 104, 112–118; fig. 2, item 200) comprising a tangible carrier (¶ 12; fig. 2, item 206) storing instructions which cause a processor (¶ 12; fig. 2, item 204) to carry out the method according to claim 8.  Thus, references/arguments equivalent to those present for claim 8 are equally applicable to claim 14.
Regarding claim 15, Mallory teaches a media broadcast system (fig. 1, item 100) configured for transmitting an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80) to user devices (fig. 1, items 112–118), which broadcast system comprises: a network interface (fig. 2, item 236) and a processor (fig. 2, item 204) configured for performing operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.
Regarding claim 16, Mallory teaches a user device (fig. 2, item 200) configured to determine its suitability to contribute user content to an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80), the user device comprising: a network 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 5271626 A and US 20150058728 A1.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 (CCPA 1976); see also In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); MPEP § 2144.05.